Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 2, including: a first main voltage line extending along a first edge of the display area in the peripheral area and arranged between the first edge and the pad area; a second main voltage line extending along a second edge of the display area in the peripheral area, the second edge being connected to the first edge, and a part of the second main voltage line being bent from the second edge along the first edge and extending parallel to and spaced apart from the first main voltage line on a plane; a first connector extending from the first main voltage line toward the pad area; and a second connector extending from the part of the second main voltage line toward the pad area and being spaced apart from and parallel to the first connector on the plane, wherein each of the first connector and the second connector comprises a first conductive layer arranged on the substrate, a first insulating layer arranged on the first conductive layer, a second conductive layer arranged on the first insulating layer, and a second insulating layer arranged on the second conductive layer, and wherein a first area in which the second insulating layer is arranged on the first insulating layer, a second area in which the second insulating layer is arranged at a first thickness, a third area in which the second insulating layer is arranged at a second thickness that is less than the first thickness, and a fourth area in which the first insulating layer and the second insulating layer are not present, are provided between the first connector and the second connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817